Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-9, filed 8/2/21, with respect to the claims have been fully considered and are persuasive. The 103 rejections and objections of the claims have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Graham (#72423) on 9/8/21.
The application has been amended as follows: 
Claim 26: Line 3: replace “anda” with “and a”. 
Allowable Subject Matter
Claims 1-14, 16-21, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art comprises a thermal protection system comprising: a pilot line electrical circuit that transmits a single pilot signal and a proximity pilot circuit that transmits a proximity pilot signal, wherein the single pilot signal and the proximity pilot signal are transmitted between a charge source and a charge receiver during a charging process; a sense resistor coupled to the single pilot line, wherein an output voltage across the sense resistor is modulated by the charge receiver to request charge current from the charge source; the prior art fails to disclose the further inclusion of the combination of a thermal switch inline with the pilot line electrical circuit and the proximity pilot circuit, the thermal switch being a passive thermal switch in series with the single pilot signal and the proximity pilot signal, wherein the thermal switch opens above a first threshold temperature to block transmission of the single pilot signal and the proximity pilot signal, wherein blocking the transmission of the single pilot signal and the proximity pilot signal causes the charging process to stop, and wherein the thermal switch closes below a second threshold temperature, the second 
Regarding Independent Claim 8, the prior art comprises a system comprising an electric vehicle charging connector comprising an electrical contact, the electrical contact being configured to transmit a first signal via a single pilot line and a second signal via a proximity pilot line, wherein the first signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation; the prior art fails to disclose the further inclusion of the combination of a thermal switch coupled in series with the electrical contact, such that the thermal switch is in line with the first signal and the second signal, the thermal switch being a passive thermal switch and configured to open when the temperature of the electrical vehicle charging connector increases above a first threshold temperature, wherein the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced.
Regarding Independent Claim 20, the prior art comprises a handle for an electric vehicle charging system comprising an electrical circuit configured to transfer a first signal via a single pilot line and a second signal via a proximity pilot line between the handle and an electric vehicle during charging, wherein the first signal is configured to be modulated to establish bidirectional communication between the electric vehicle charging system and an electric vehicle, wherein the bidirectional communication is established using resistive modulation; the prior art fails to disclose the further inclusion of the combination of the electrical circuit comprises a self-resetting, inline thermal switch that opens to prevent transfer of the first signal 
Regarding Independent Claim 26, the prior art comprises an adapter for an electric vehicle charging system comprising: an electrical circuit configured to transfer a first signal via a single pilot line anda second signal via a proximity pilot line between a first adapter interface and a second adapter interface during charging operation, wherein the first signal is configured to be modulated to establish bidirectional communication between the electric vehicle charging system and an electric vehicle, wherein the bidirectional communication is established using resistive modulation; the prior art fails to disclose the further inclusion of the combination of the electrical circuit comprises an inline thermal switch that opens to prevent transfer of the first signal and the second signal above a first threshold temperature, wherein the inline thermal switch is passive and in series with the first signal and the second signal, wherein the inline thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced.
Dependent Claims 2-7, 9-14, 16-19, 24, 25, and 27-30 are allowed for their dependence upon allowed independent Claims 1, 8, 20, and 26. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859